EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Belden on 12 February 2021.
The application has been amended as follows:
1-27. (Canceled).
28.    (Previously presented) A method comprising:
transmitting an optical signal that is output from a laser and modulated based on a modulating signal;
receiving a returned optical signal in response to transmitting the optical signal; mixing, during a first time interval, the returned optical signal with a first reference optical signal that is modulated based on a first version of the modulating signal, to produce a first mixed optical signal;
mixing, during a second time interval, the returned optical signal with a second reference optical signal that is modulated based a second version of the modulating signal, to produce a second mixed optical signal;
generating a digital signal based on the first mixed optical signal and the second mixed optical signal;

operating a vehicle based on the Doppler frequency shift.
29.    (Previously presented) The method according to claim 28, wherein the second time interval is non-overlapping with the first time interval.
30.    (Previously presented) The method according to claim 28, wherein the first time interval and the second time interval alternate an equal number of times during a processing time interval.
31.    (Previously presented) The method according to claim 29, wherein the first time interval and the second time interval occur an equal number of times randomly during a processing time interval.
32.    (Previously presented) The method according to claim 28, wherein the modulating signal is a digital signal.
33.    (Previously presented) The method according to claim 28, wherein the transmitted optical signal is a phase-encoded optical signal.
34.    (Previously presented) The method according to claim 28, wherein the transmitted optical signal is an up and down chirped optical signal.
35.    (Previously presented) The method according to claim 28, further comprising:
detecting the first mixed optical signal during the first time interval to produce a first electrical signal; and
detecting the second mixed optical signal during the second time interval to produce a second electrical signal.

37.    (Previously presented) The method according to claim 28, wherein the Doppler frequency shift of the returned optical signal is determined based on a Fourier transform of the digital signal.
38.    (Previously presented) The method according to claim 28, further comprising:
presenting, on a display device, an image that indicates a Doppler corrected position of an object at a plurality of spots illuminated by the transmitted optical signal.
39. (Previously presented) The method according to claim 28, further comprising: communicating, to the device, data that identifies at least one object based on a point cloud of Doppler corrected positions at a plurality of spots illuminated by the transmitted optical signal.
40.    (Previously presented) The method according to claim 28, further comprising:
presenting on a display device an image that indicates a size of the Doppler frequency shift at a plurality of spots illuminated by the transmitted optical signal, such that moving objects are distinguished from stationary objects and absent objects.
41.    (Currently amended) The method according to claim 28, further comprising:
the vehicle to avoid a collision with an object, wherein a closing speed between the vehicle and the object is determined based on a size of the Doppler frequency shift at a plurality of spots illuminated by the transmitted optical signal.
42.    (Previously presented) The method according to claim 28, further comprising:
identifying an object based on a point cloud of Doppler corrected positions at a plurality of spots illuminated by the transmitted optical signal.
43.    (Previously presented) The method according to claim 28, wherein the first version of the modulating signal is an in-phase version of the modulating signal.
44.    (Previously presented) The method according to claim 28, wherein the second version of the modulating signal is a quadrature version of the modulating signal representing a quadrature local oscillator signal.
45.    (Previously presented) A light detection and ranging (LIDAR) system comprising a transmitter, a receiver, an optical mixer and a processor, wherein:
the transmitter is configured to transmit an optical signal that is output from a laser and modulated based on a modulating signal;
the receiver is configured to receive a returned optical signal in response to transmitting the optical signal;
the optical mixer is configured to:
mix, during a first time interval, the returned optical signal with a first reference optical signal that is modulated based on a first version of the modulating signal, to produce a first mixed optical signal; and

generate a digital signal based on the first mixed optical signal and the second mixed optical signal;
determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal; and
operate a vehicle based on the Doppler frequency shift.
46.    (Previously presented) The LIDAR system according to claim 45, further comprising an optical detector configured to:
detect the first mixed optical signal during the first time interval to produce a first electrical signal; and
detect the second mixed optical signal during the second time interval to produce a second electrical signal.
47.    (Currently amended) The LIDAR system according to claim 46, wherein the optical mixer includes a multimode interference (MMI) structure configured to:
mix, during the first time interval, the returned optical signal with the first reference optical signal to produce the first mixed optical signal;
mix, during the second time interval, the returned optical signal with a second reference optical signal to produce [[a]] the second mixed optical signal; and
output a positive optical component and a negative optical component of the first and second mixed optical signals.

49.    (Previously presented) The LIDAR system according to claim 45, wherein the first version of the modulating signal is an in-phase version of the modulating signal.
50.    (Previously presented) The LIDAR system according to claim 45, wherein the second version of the modulating signal is a quadrature version of the modulating signal representing a quadrature local oscillator signal.
51.    (Previously presented) An autonomous vehicle control system comprising one or more processors,
wherein the one or more processors are configured to:
modulate, based on a modulating signal, an optical signal that is output from a laser;
modulate a first reference optical signal based on a first version of the modulating signal;
modulate a second reference optical signal based on a second version of the modulating signal;
produce a first mixed optical signal by mixing, during a first time interval, the first reference optical signal with a returned optical signal received in response to transmitting the optical signal;
produce a second mixed optical signal by mixing, during a second time interval, the second reference optical signal with the returned optical signal;

determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal; and
operate a vehicle based on the Doppler frequency shift.
ALLOWABLE SUBJECT MATTER
Claims 28-51 are pending and allowed.   Claims 41 and 47 are currently amended.  Claims 1-27 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Smith et al. US 2015/0177379 (A1) teaches laser radar systems that include a pentaprism configured to scan a measurement beam with respect to a target surface.  A focusing optical assembly includes a corner cube that is used to adjust measurement beam focus.  Target distance is estimated based on heterodyne frequencies between a return beam and a local oscillator beam.  The local oscillator beam is configured to propagate to and from the focusing optical assembly before mixing with the return beam.  In some examples, heterodyne frequencies are calibrated with respect to target distance using a Fabry-Perot interferometer having mirrors fixed to a lithium aluminosilicate glass-ceramic tube. 
In regarding to independent claims 28, 45, and 51, Smith taken either individually or in combination with other prior art of record fails to teach or render obvious a method and Lidar system for transmitting an optical signal that is output from a laser and modulated based on a modulating signal; receiving a returned optical signal in response to transmitting the optical signal; mixing, during a first time interval, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667